This is an action brought by plaintiffs against defendant to remove cloud from title to a certain tract of land claimed by plaintiffs and that plaintiffs be adjudged the owners of same. The issues submitted to the jury and their answers thereto were as follows:
"1. Is Pine Island embraced within the boundaries of the land described in the complaint, which is Lot No. 9 in the division of the Chauncey land? Answer: `Yes.'
"2. Are plaintiffs the owners and entitled to the possession of Pine Island, as alleged in the complaint? Answer: `Yes.'
"3. If so, has the defendant cut and removed timber and trees from Pine Island? Answer: `Yes.'
"4. What damage, if any, have plaintiffs sustained thereby? Answer: `$100.00.'"
The court below rendered judgment for plaintiffs on the verdict. The defendant made numerous exceptions and assignments of error and appealed to the Supreme Court.
The defendant, at the close of plaintiffs' evidence and at the close of all the evidence, made motions in the court below for judgment as in case of nonsuit. C. S., 567. The court below overruled these motions and in this we can see no error.
On the other exceptions and assignments of error we can see no prejudicial or reversible error. The matter was mainly a question of fact for the jury. They have decided in favor of plaintiffs. The charge of the court below, of some 10 pages, was so clear and thorough, setting forth the law applicable to the facts, that defendant took no exception to any part of same.
In the judgment we find
No error.